

116 HR 4286 IH: Virtual Apprenticeship Tax Credit Act of 2019
U.S. House of Representatives
2019-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4286IN THE HOUSE OF REPRESENTATIVESSeptember 11, 2019Mr. Budd introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide a credit to businesses for certain virtual
			 training expenses related to elementary and secondary school students, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Virtual Apprenticeship Tax Credit Act of 2019. 2.Credit for virtual training expenses (a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:
				
					45T.Virtual training credit
 (a)Allowance of creditFor purposes of section 38, the virtual training credit determined under this section for the taxable year is an amount equal to 30 percent of the qualified virtual training expenses paid or incurred by the taxpayer during such taxable year.
 (b)LimitationThe amount of the credit determined under subsection (a) with respect to any taxpayer for any taxable year shall not exceed $2,500.
 (c)Qualified virtual training expensesFor purposes of this section, the term qualified virtual training expenses means expenses related to developing or expanding an industry-recognized virtual apprenticeship program for elementary and secondary school students.
 (d)Denial of double benefitNo deduction or credit shall be allowed under any other provision of this chapter with respect to the amount of the credit determined under this section..
 (b)Credit made part of general business creditSubsection (b) of section 38 of the Internal Revenue Code of 1986 is amended by striking plus at the end of paragraph (31), by striking the period at the end of paragraph (32) and inserting , plus, and by adding at the end the following new paragraph:  (33)the virtual training credit determined under section 45T..
 (c)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item:
				
					Sec. 45T. Virtual training credit..
 (d)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			